TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00142-CV



                               City of Edinburg, Texas, Appellant

                                                 v.

           Southern Union Company d/b/a Southern Union Gas Company, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 99-01704, HONORABLE PAUL DAVIS, JUDGE PRESIDING



PER CURIAM

               By joint motion, the parties have notified us that they have reached a settlement

agreement and request that the trial court enter that settlement agreement as an agreed judgment.

Accordingly, we reverse the trial court judgment and remand the cause to the trial court for entry of

a judgment in accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(1),

43.2(d).



Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Reversed and Remanded on Joint Motion

Filed: November 8, 2001

Do Not Publish